Title: From John Adams to Robert R. Livingston, 4 September 1782
From: Adams, John
To: Livingston, Robert R.



Sir
The Hague Septemr: 4th: 1782

Your Triplicate of March 5. No: 5. Triplicate 22d. May. No. 6 Duplicate. 29th. May No: 7 and Duplicate of 30th May No: 8. together with the dispatches for Mr: Dana came to hand yesterday.
The judicious enquiries in that of March. 5th. are chiefly answd. in the enclosd: pamphlett, wh: I have caused to be printed, in order to be sent into England, Scotland and Ireland, as well as America. You will find most of your questions answered by great bodies of merchants, manufacturers and others in the first instance and by the States of the several separate Provinces in the next place, and lastly by their High Mightinesses.
I wish the Truth would warrent a more satisfactory account of the Ships prepared and preparing for Sea. Those prepared are employed, by concert with France, in the North Sea where they make a usefull diversion, having lately obliged Lord Howe to detach a considerable number of Ships, and the last accounts say to go himself, with fourteen ships of the Line, in order to protect the Trade fm the Baltic, wh: has certainly retarded, possibly wholly prevented, the relief of Gibralter. This however is not certain. I cannot assure Congress of more than twelve Dutch Ships of the Line ready for Sea: Some of that number are not in a good Condition—not more than two or three can be depended on, to be added in the course of this Season.
As to the leading members of the great Council, We must distinguish between the Assembly of the Deputies of the States-General, and the assembly of the Deputies of the States of Holland and West-Friesland: The grand Pensionary of Holland, who is always a member of the Assembly of their High-Mightinesses, is constitutionally the most leading member. Mr. Van Bleiswick is the present grand Pensionary. With him I have frequent Conferences and they have always been agreable. But the situation of this Minister is at present extremely critical and embarassing. In former times, when there was no Stadtholder; or, at least, when his Authority was less extensive, the Grand Pensionaries of Holland, have been, in effect, Stadtholders. They have been a center of Union for all the Provinces; but being more immediately connected with and dependant on, the Province of Holland, they have been suspected, by the other Provinces, to give too much weight to that wh. has caused them to attach themselves to the Stadtholders as a more impartial support to the whole States.
To speak candidly, a competition between these two great Interests and these two high Offices seems to have been the Cause of the violent storms in this Country. But as the Stadtholders have had the military power by Sea and Land at their disposal, and, by the Pomp and Splendor of a Court, have had the means of imposing more upon the nation they have, by degrees prevailed. At critical dangerous Times tragical Scenes have been exhibited—and Barnevelt’s head was struck off at one time, Grotius escaped by a sort of miracle, and the De Witts were torn in pieces, it is scarcely too bold to say by the open or secret commands or connivance of Stadtholders. The Stadtholders power since the year 1748. untill this year, has been so augmented, and the grand Pensionaries so diminished, that Mr: Bleiswick is to be pitied—more is expected of him than he can perform. He is between two fires—the Stadthouderian party on one side, and the Republican on the other. The Consequence is, that he manages both as well as he can, So extremely cautious and reserved, never explains himself but in Cases of absolute necessity, and never attempts to assume the lead. If he were to attempt to act the part of some former Grand Pensionaries, the consequence would be, either, he would not be supported, and would perish like Barnevelt or De Witt; or, being supported, the Stadtholdership must give way, and the Prince fly to his Estates in Germany. Mr. Van Bleiswick is a great Scholar, Linguist, natural Philosopher, Mathematician and even Physician—has great experience in public affairs, and is able and adroit eno: in the conduct of them. But not having a temper, bold and firm eno: or perhaps loving his ease too much, or not having Ambition or Patriotism or Zeal or Health eno: to assume a great and decided Conduct, he is fallen in his Reputation. They suspect him of Duplicity; and, in short, measures are prepared and bro’t into the States of Holland without his Consent or previous knowledge and there carried—a thing unknown untill these days.
Another great Officer of State who has constitutionally Influence in the Assembly of their High-Mightinesses, is the Secretary, Mr: Fagel. This Gentleman is of a family, wh: has ever been zealously attached to the Statholder, and consequently to England, and strongly prejudiced against France. His Ancestor was made grand Pensionary in the place of the murdered and immortal De Witt, and fm. that time to this the family have been, invariably, friends to the Princes of Orange and to England, and Ennemies to France. The present Secretary does not bely his lineage. He is supposed to be the least satisfied, with the new Conventions with us and with France of any man. I have had several Conferences with him. He is a venerable man of seventy, is polite, and has always been complaisant eno: to me. But Congress will easily see from this sketch of his Character, that he is not the man for me to be intimate with. There is a new President of their High-Mightinesses every week. I have had Conferences with several, Mr: Tjassens, Mr: Van Citters, Mr: Boreel, Mr: Van den Sandheuvel, and the Baron Linden de Hemmen. But this continual variation prevents any one, fm. acquiring esteem and weight fm. the Office, so that they are be considered only as common members of the Assembly.
There is a Nobleman, the Baron de Linden, who belongs to the Province of Zealand, and was formerly Ambassador in Sweden, and afterwards appointed to Vienna, but refused to go. I have had the pleasure of a great deal of Conversation with him and his advice has been usefull to me. He is a sensible and worthy man and his Sentiments are very just. He has been now for some months in Zealand, but the world has seen several striking effects of his presence in that Province. He is much in opposition to the Duke of Brunswick and consequently to the Court, to whose cause, this Noblemans rank, former Offices and Connections have done much damage.
There are several other Members of the Assembly of their H. M. that I have some acquaintance with, the Baron Van Schwartenbourg, Mr: Hussaler of Friesland, Mr: Brantzen of Guelderland, and others wm. it is not necessary to name at present.
But Holland being full half the nation, the Assembly of that Province, gives always, sooner or later, the Tone to the whole.
The Pensionaries of the Cities, are the principal Speakers and most active members of this Assembly, for wh: reason I have cultivated the acquaintance of these Gentlemen, and will continue to do so, more and more. There are three among them with wm: I have been most conversant, Mr: Gyzlaer of Dort, Mr: Vischer of Amsterdam and Mr: Van Zeeberg of Harlem.
Mr: Gyzlaer is a young Gentleman of abt: thirty—but of a Genius, an activity, a candor and prudence, which, if his health is not too delicate, must make him the man of the first consideration in this Republic. I am happy in a friendly and familiar acquaintance with him, and shall certainly continue it because his abilities and Integ­rity, his industry, his great and growing popularity, and his influence in the Assembly of the States of Holland, as well as in all the Provinces and Cities, will render him an important man, in spite of all the opposition of the Court. Nevertheless, altho’ I cultivate the friendship of the Patriots, I shall not give offence to the Court. The friendship of this Court we never had and never shall have, untill we have that of England. This Gentleman’s friendship has already been of vast service to the Cause of Congress, as well as to me, and will continue to be so. There is no Intelligence in a political line, wh. I ought to know, but what I can easily obtain in this way. To detail the Conversations wd. be to relate all the measures taken or proposed, relative to the Negotiations for a separate Peace, to the concert with France, the general Peace &c. as well as fm. step to step the advancement to the acknowledgement of our Independence. There are some of these Conversations wh: ought never to be put upon paper, untill the measures and events, wh: are the fruit of them, have taken place.
Mr. Vischer is a respectable Character, an amiable man and steady in the good system: with him also I have been invariably upon good terms. But, I cannot but lament the absence of Mr: Van Berkel—an excellent Character—of solid judgement, sound learning, great experience, delicate honor, untainted virtue and steady firmness, sacrificed to the most frivolous whimsies and miserable intrigues, of private pique, thejealousy and envy of weak—I cannot here add—wicked old Age, and individual Ambition. Van Berkel and Vischer together, wd: be noble Ministers for Amsterdam but the elder of the “Par nobile fratrum” is wanting.
Mr: Van Zeeberg is another excellent Character, of great Reputation as a Lawyer, a man of Integrity and a Patriot, with wm: I have been and am upon the best terms. It is odd eno: that most of these Pensionaries have been Deacons of the English Church in this place, Dr: Mc:Lanes—En passent, young Lawyers seek an election to be Deacons in the Churches, as a first step to advancement in their profession as well as the State. Mr: Van Burkel, Mr. Van Zeeberg and others have been Deacons of this Church, yet neither speaks English; nor is any of them less an enemy to England, for having passed thro’ this stage in their Career of life—and I shall be the more so, for hearing, once a week, an admirable moral lecture, in the English language, fm. one of the best Preachers in Europe.
I hope this will be sufficient, at present, as a sample of sketches of Characters, that you demand of me, among the leading members of the Assemblies. I might mention several Burgomasters as Mr: Hooft of Amsterdam, Van Berkell of Rotterdam and  of Haerlem &c. &c. &c. But I must not give too much at once.
You enquire, whether there is no intercourse between the French Ambassador and me. I answer there is a constant, uninterrupted harmony and familiarity, between the Duke de la Vauguyon and his family and me. I visit him and he visits me. I dine with him and he and his family dine with me—as often as you can wish; and he is ever ready to enter into conversation and consultation with me upon public affairs. He is an amiable man, whom I esteem very much. He is able, attentive, and vigilant as a Minister, but he has been under infinite obligations to the United States of America and her Minister for the Success he has had in this Country. Nothing on this earth, but the American Cause, could ever have prevented this Republic fm. joining England in the war, and nothing but that well-hove Harpoon-Iron (thrown by a Cape-Cod Whaleman) the memorial of the 19th. of April 1781—and the other innumerable measures taken in consequence of it, by the same hand, could ever have prevented this Republick fm. making a separate peace with England. The American Cause and Minister have done more to introduce a familiarity between the French Ambassador and some leading men here, than any other thing could. And if anybody denies it, it must be owing to Ignorance or Ingratitude.
It is at the same time, true, and I acknowledge it with pleasure and gratitude that our Cause could not have succeeded here without the aid of France. Her aid in the East-Indies, the West-Indies and upon the Barrier Frontiers, her general benevolence and concert of operations, as well as the favorable and friendly exertions of her Ambassador, after the decisive step taken by me, contributed essentially to the accomplishment of the work. I have an oppo: of meeting at his house too, almost as often as I desire, the other foreign Ministers—but of this more hereafter.
You desire, also to know the popular Leaders I have formed acquaintances with.
The two Noblemen, the Baron Vander Capellan de Poll of Overyssell and the Baron Vander Capellan de Marsh of Guelderland, I have formed an acquaintance with: the former very early after my first arrival. I have had frequent and intimate Conversations with him, and he has been of the utmost service to our Cause. His unhappy situation and unjust expulsion from his seat in Government—the opposition of the Court and of his Colleagues in the Regency, make it delicate to write freely concerning this Nobleman. He has an Independent fortune, tho’ not called rich, in this Country. His parts and learning are equal to any: His Zeal and activity superior. I dare not say in wt: a multitude of ways he has served us. Posterity will perhaps know them all.
Two years ago, upon my first arrival at Amsterdam, I fell acquainted at Mr: Van Staphorst’s with Mr: Calkoen, the first Gentleman of the bar at Amsterdam—a man of Letters, well read in Law and History and an elegant Writer. He desired to be informed of American Affairs. I gave him a collection of our Constitutions, and a number of Pamphlets and Papers, and desired him to commit to writing his questions. In a few days he sent me thirty Questions, in Dutch, wh: shew him to be a man of profound reflection and sagacity. I got them translated and determined to seize the oppo. to turn his attention to our affairs and gain his Confidence. I wrote him a distinct letter upon every question, and endeavored to give him as comprehensive an insight into our affairs as I could. He was much pleased with the answers, and composed out of them, a comparison between the American and Batavian Revolutions, wh. he read with applause to a Society of forty Gentlemen of Letters, who meet in a Club at Amsterdam. I lent him Burgoyne’s and Howe’s pamphlets in vindication of themselves, wh: he communicated also. By this means, this Society, whose Influence must be very extensive, were made hearty Converts to the opinion, of the Impracticability of a British Conquest and the Certainty of American Success—points very dubious in the minds of this nation in general when I first came here, as I can easily prove. With this Gentleman, I have ever preserved an agreable Acquaintance. It was he who drew up the Petitions of the merchants of Amsterdam in favor of American Independence. About the time of presenting my memorial I became acquainted with an other Lawyer, at the Hague, Mr: Van Zoon, who has been also, fm. time to time, active in our favor and drew up the Petitions of Rotterdam.
The Gazetteers, in this Country, are not mere Printers. They are men of Letters. And as these vehicles have a vast influence in forming the public opinion, they were not to be neglected by me, whose only hopes lay in the public opinion, to resist the torrent of a Court and Government. I therefore became naturally acquainted with the family of Luzac’s in Leyden, whose Gazette has been very useful to our Cause and who are excellent People. Mr: John Luzac drew up the two Petitions of Leyden to their Regency.

At Amsterdam, my acquaintance with Mr: Cerisier, ennabled me to render the Politique Hollandois and the French Gazette of Amsterdam, usefull on many occasions; and by means of one friend and another, particularly Mr: Dumas, I have been able to communicate, any thing that was proper, to the public, by means of the Dutch Gazette in Amsterdam, Haarlem and Delft. By means of these secret connections with Printer and Writers, I have had an oppo. to cause to be translated and printed many English pamphlets, tending to elucidate our affairs, particularly those valuable documents of Howe and Burgoyne, than wh: nothing has contributed more to fortify our Cause. They are considered as the decisive Testimonies of unwilling Witnesses and cruel Enemies. With these persons, and others whom I could not have Conversations with, I have had Correspondences, as frequent as my time would allow.
At Amsterdam I was acquainted with several merchantile Houses, Mr: de Neufville & Son, Mr: Cromelin & Sons, Messs: Vanstaphorst, De la Lande & Fynje, Madam Chabanell, & Son & Nephew, Mr: Hodgson, Mr: Van Arp, Mr: Teagler and several others, who, in their several ways, were usefull to our Affairs.
I come now to the most difficult task of all—the description of the foreign Ministers.
The minister of the Emperor is 90 years of age, and never appears at Court or any where else. I have never seen him—nor his Secretary.
The Ministers fm. Russia, Sweden, Denmark, Portugal, Sardinia and Liege, I see every week at Court, where I sup regularly when the others do, tho it is very visible that I am not the Guest, the most favored by the Prince. I dine with them all sometimes at the French Ambassadors and Spanish Minister’s but have not dined at any of their Houses—nor they at mine. Not one of them would dare to give or receive an Invitation, except France, Spain & Leige.
The Minister from Sweden, the Baron D’ Ehrenswerd, is lately removed to Berlin to my great regret, as he appeared to me a very good character, and behaved very civilly to me, several times wn: I met him at Court and at the French Ambassadors. The Secretary of Legation does the business now, Mr: Van Arp, who appears to be a worthy man and is not afraid to converse with me.
The Minister from Prussia, Mr: de Thulemeier, is very civil, attacks me (as he expresses it) in English, and wishes to meet me on Horseback, being both great Riders—will converse freely with me upon Astronomy or Natural History or any more common affairs—will talk of News, Battles, Seiges &ca. But these personnages are very reserved in Politics and Negotiations. They must wait for Instructions.
Mr: de St. Saphorin, the Envoy fm. Denmark, is a personage of a very odd behavior—a Swiss by birth, but an open and not very discreet advocate for England. It shd. be observed that the Queen Dowager of Denmark is Sister to the Duke Louis de Brunswick and as the King is not a distinguished Character among crowned Heads, she is supposed to have much Influence at Court, and the Minister here may be complaisant to her. But, neither that Power nor its Minister, are able to do more than influence a Gazette or two to publish some very injudicious Speculations. I am not the only foreign Minister that converses or corresponds with Gazetteers, tho’ at least it is certain that I never give them money. I hope I am not singular in this. This Gentleman has been much with another, since his arrival, Mr: Markow, the Adjoint Minister fm. Russia, another advocate for the English without being able to do them any service. He was never more than a Secrey: of Legation before. He has been here formerly, in that Character and in the Partition of Poland. He was preceeded here by reports of his great Talents at Negotiation and Intrigue, and it was sd. that he had never failed of success. But his residence here has made no sensation nor Impression at all. He talks in some Companies, indiscreetly, in favor of England, but is not much attended to. His behavior to me is a distant Bow, an affected smile sometimes, and now and then, a “Comment vous-portez vous”?—One evening at Court when the Northern Epidemy was here, he put me this Question, after Supper, in great apparent good humour—“Terriblement affligé, de l’ Influenca,” says I. “C’est en Angleterre, says he laughing, qu’on a donné cette nom—et il ne feroit point de mal, si vous voudriez, vous laisser gagner, un peu, par l’influence d’Angleterre.” I had at my tongues end to answer, “C’est assez d’ etre tourmente d’linfluence qui vient de Russie.” But I reflected, very suddenly, if he is indiscreet I will not be, so I contented myself to answer very gravely “Jamais, Monsieur, jamais.”
The Prince de Gallitzin, his Colleague, is of a different Character—a good man and thinks justly, but his place is too important to his family to be hazarded—So he keeps a great reserve and behaves with much prudence. Knowing his situation I have avoided all advances to him, least I should embarrass him.

The Sardinian Minister is very ready to enter with Conversation at all times, but his Court and System are wholly out of the present question.
The Portuguese Envoy Extray. D. Joas. Theolonico de Almeida, is a young Nobleman glittering with stars, and, as they say, very rich. He has twice, once at Court and once at the Spanish Minister’s entered familiarly into Conversation with me upon the Climates of America and Portugal, and the Commerce that has been and will be between our Countries, and upon Indifferent Subjects. But there is no appearance that he is profoundly versed in political subjects: nor any probability that he could explain himself to me, untill all the neutral Powers do, of whom Portugal is one.
The Spanish Minister D. Llano, the Comte de Sanafee, has at last got over all his punctilios, and I had the honor to dine with him, in Company with all the Foreign Ministers, and four or five Officers of Rank in the Russian Service, on Tuesday last. He and his Secretary had dined with me sometime ago. I shall, therefore, be upon a more free, if not familiar footing with him, in future. He has indeed been always very complaisant and friendly, tho’ embarrassed with his punctilios of Etiquette. There is one anecdote that, in justice to myself and my Country I ought not to omit. The first time I ever saw him, was at his house, a day or two after my reception by the States. He sent for me. I went and had an hours Conversation with him. He said to me “Monsieur, vous avez frappé le plus grande Coup de toute l’Europe, C’est le plus grand coup qui a été jamais frappé, dans la Cause Americaine, et le plus decisif. C’est vous qui a rempli cette nation d’enthusiasme. C’est vous qui a tourné leurs Têtes.” The next morning he returned my visit at my lodgings, for it was before my removal to this house. In the course of Conversation upon the subject of my Success here, he turned to a Gentleman, in Company, and said to him “Cet événement fait un honneur infini a Mons. Adams. C’est le plus grand coup qui pourvoit été frappé en toute l’Europe. C’est lui, qui a rempli cette nation d’enthusiasme. C’est lui qui a terrasé les Anglomanes. C’est lui, qui a tourné les Têtes des Hollandais. Ce n’est pas pour faire Compliment a Mons. Adams, que Jedis cela. C’est parce que Je crois que c’est son du.”
I wish for some other Historiographer, but I will not, for fear of the charge of vanity, omit to record things, wh: were certainly said with deliberation; and wh: prove the sense wh: the Ministers of the House of Bourbon had of the stream of Prejudice here against them, and of the Influence of America and her minister in turning the tide.
I hope Sir that these Sketches will satisfy you for the present; if not another time I will give you Portraits at full length. In the mean time I have the honor to be, With great esteem and regard Sir, Your most obedt: humle: servt.

John Adams

